WARNER, Judge,
dissenting.
I respectfully dissent because the record is insufficient to demonstrate that the appellant was deprived of his constitutional right to confront witnesses.
The record reveals that after the lunch recess the state attorney announced that there were no pending criminal charges against the victim. Appellant’s counsel did not question this and never followed up by asking any questions to impeach the witness regarding any prior record or pending charges. Thus, the record is simply insufficient to determine whether the appellant was denied his right to impeach the witness.
Therefore, finding no other errors, I would grant the motion to withdraw and affirm the conviction and sentence. This of course would not preclude the appellant from applying for post-conviction relief based upon ineffective assistance of counsel. Such a proceeding would permit appellant to lay the evidentiary predicate, if any, to show that the victim could have been impeached based upon prior convictions or pending charges against him.